Citation Nr: 1800438	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a claimed bilateral foot disability (bilateral plantar fasciitis). 

2.  Entitlement to service connection for a bilateral foot disability, claimed as plantar fasciitis. 

3.  Entitlement to service connection for sleep apnea, or sleep disturbance. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for unspecified joint pains.

6.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to July 29, 2014; and in excess of 50 percent from July 29, 2014 to April 5, 2016.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1992, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War from January to May 1991.  He received the Combat Infantryman Badge, among other decorations.  He also had subsequent reserve duty. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing at the Board before the undersigned in November 2016.  In July 2017, the Board remanded the issues on appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's prior remand included instructions to: have the RO attempt to obtain any outstanding records of private treatment for hypertension from Kaiser; refer the Veteran for a VA examination to determine whether his plantar fasciitis is related to his military service and whether the Veteran's bilateral hip disabilities are caused by or aggravated by plantar fasciitis; obtain an additional medical opinion regarding a link between the Veteran's currently diagnosed sleep apnea and in-service symptoms; and obtain a VA medical opinion to address the severity of the Veteran's PTSD during the period from March 12, 2009 to April 4, 2016.  Subsequent to this development, if any benefit sought remained denied, the RO was instructed to issue a new supplemental statement of the case before returning the case to the Board. 

The development instructed in the July 2017 remand has not occurred.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain any outstanding records from Kaiser for private treatment of hypertension; inform the Veteran that he may submit these records himself. 

2.  Schedule the Veteran for a VA examination to determine whether his plantar fasciitis is related to a disease or injury in military service, to include his reported complaints of foot pain in service.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

The examiner should also address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disabilities are caused by, or aggravated by, the bilateral plantar fasciitis? 

Does the Veteran have other unspecified joint pains as an undiagnosed illness or as part of a diagnosed illness, without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current bilateral plantar fasciitis and military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected. 

The reasons for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge. 

3.  Obtain a medical opinion regarding whether there is a link between the Veteran's currently diagnosed sleep apnea and in-service symptoms.  

After reviewing the record, the physician should opine whether the Veteran's reports of symptoms beginning in service, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current sleep apnea and the in-service symptoms.  

The physician should also opine whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected.  If the records would be medically expected, the examiner should explain why that is the case.  

The physician should also opine whether the Veteran's sleep condition is a diagnosed illness, without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

4.  Obtain a VA medical opinion to address the severity of the Veteran's PTSD during the period from March 12, 2009 to April 4, 2016.  The claims file, to include a copy of this REMAND, must be made available to the clinician. 

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

